  Case 2:20-cv-04661-SDW Document 10 Filed 06/02/20 Page 1 of 9 PageID: 466



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 GLOIRE I. E.-B.,                                          Civil Action No. 20-4661 (SDW)

                 Petitioner,

         v.                                                            OPINION

 JOHN TSOUKARIS, et al.,

                 Respondents.


WIGENTON, District Judge:

        Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Gloire I.

E.-B., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Also before the Court is Petitioner’s

motion seeking a temporary restraining order. (ECF No. 3). Following an order to answer, the

Government filed a response to the petition and motion (ECF No. 5), to which Petitioner has

replied. (ECF No. 7). Petitioner also filed an unopposed motion seeking to seal his medical

records. (ECF No. 9). For the following reasons, this Court will grant the motion to seal, deny

the petition without prejudice and deny the motion seeking a temporary restraining order as moot

in light of the denial of Petitioner’s habeas petition.



I. BACKGROUND

        Petitioner is a thirty-one year old native and citizen of the Democratic Republic of Congo.

(ECF No. 2 at 2; Document 5 attached to ECF No. 5 at 2). Petitioner illegally entered the United

States on or about June 7, 2019. (Document 5 attached to ECF No. 5 at 2). Petitioner was

thereafter taken into immigration custody pursuant to the Government’s discretionary detention

authority under 8 U.S.C. § 1226(a) and placed in removal proceedings later in June 2019. (Id.; see
  Case 2:20-cv-04661-SDW Document 10 Filed 06/02/20 Page 2 of 9 PageID: 467



also Document 2 attached to ECF No. 1 at 3). On June 26, 2019, Petitioner was transferred to the

Essex County Correctional Facility. (Document 6 attached to ECF No. 5 at 2). He was later moved

to the Elizabeth Contract Detention Facility, where he has since remained. (Document 7 attached

to ECF No. 5). On January 6, 2020, Petitioner received a bond hearing before an immigration

judge. (Id.). Following that hearing, the immigration judge denied bond, finding Petitioner to be

a flight risk. (Id.). Petitioner waived his right to appeal that decision. (Id.). On January 9, 2020,

the immigration judge denied Petitioner’s applications for relief from removal and ordered

Petitioner removed. (Document 8 attached to ECF No. 5). Petitioner filed an appeal of that

decision with the Board of Immigration Appeals, which is apparently still pending. (ECF No. 5 at

7).   On April 28, 2020, Petitioner’s immigration counsel filed a motion for a custody

redetermination before the immigration judge, but it is not clear what became of that motion at this

time. (Document 2 attached to ECF No. 7).

       According to the expert reports he submitted with his petition, Petitioner historically suffers

from post-traumatic stress disorder and depression stemming from events long preceding his

current period of detention, and hypertension. (ECF No. 2 at 19, 21). Petitioner’s medical records

indicate that he reported to the facility’s medical department on March 26, 2020, asking for a blood

pressure check without any indicating symptoms. (ECF No. 2 at 14). Because Petitioner’s blood

pressure was elevated at that time, he was instructed to report any dizziness or other symptoms

should they develop, and Petitioner was scheduled for thrice weekly blood pressure monitoring.

(Id.). Petitioner thereafter received blood pressure checks on March 27 and 28. (Id. at 10-13). On

March 30, 2020, Petitioner reported to medical asserting that he suffered from a mild body ache

which had been ongoing, apparently unreported, for several weeks. (Id. at 7-8). Petitioner received

an examination which found no clear health issue and was ultimately provided Tylenol for his
  Case 2:20-cv-04661-SDW Document 10 Filed 06/02/20 Page 3 of 9 PageID: 468



pain. (Id.). Petitioner thereafter received blood pressure and vital signs checks on March 31 and

April 1, during which he reported no symptoms or issues. (Id. at 2-6).

       Petitioner has not provided any medical records for the period after April 1, 2020. One of

Petitioner’s lawyers, however, asserts that he told her that he reported to the medical facility again

on April 23, 2020, reporting that he was “not feeling well.” (Document 2 attached to ECF No. 7

at 2). After an examination, Petitioner was given medication to “help him sleep.” (Id. at 2-3).

Petitioner also told his attorney that one of the medical staff accused him of “lying” about his

symptoms. (Id.). Petitioner returned to the medical unit on April 26, reporting chest pain. (Id. at

3). Petitioner’s vital signs were monitored and he was given acetaminophen for his pain when

they did not indicate a clear issue. (Id.). Petitioner reported for a follow-up the following day,

and was again given acetaminophen. (Id.).



II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).
  Case 2:20-cv-04661-SDW Document 10 Filed 06/02/20 Page 4 of 9 PageID: 469




B. Analysis

       In his habeas petition, Petitioner argues that he should be released from immigration

detention because he believes that he has been subjected to punitive conditions of confinement and

has received insufficient medical care in light of his hypertension, psychological issues, and the

general threat posed by the COVID-19 epidemic. As this Court recently explained in Jorge V.S.

v. Green, No. 20-3675, 2020 WL 1921936, at *2-4 (D.N.J. Apr. 21, 2020), claims such as

Petitioner’s

               could be construed in two fashions – as a claim asserting that the jail
               has been deliberately indifferent to Petitioner’s medical needs, or as
               a claim asserting that the conditions under which he is detained
               amount to an unconstitutional application of punishment without a
               supporting conviction in violation of the Due Process Clause. As
               there is no clear guidance from the Courts of Appeals or Supreme
               Court on how to adjudicate such claims in light of an ongoing
               pandemic, many courts have found that insufficient jail action in
               light of the virus can serve as a basis for release under [the
               circumstances], see, e.g,, Rafael L.O. v. Decker, No. 20-3481, 2020
               WL 1808843 (D.N.J. Apr. 9, 2020); Cristian A.R. v. Thomas
               Decker, et al., No. 20-3600 (D.N.J. Apr. 12, 2020); Basank v.
               Decker, No. 20-2518, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020);
               Castillo v. Barr, No. 20-00605, 2020 WL 1502864 (C.D. Cal. Mar.
               27, 2020); Thakker v. Doll, No. 20-480, 2020 WL 1671563 (M.D.
               Pa. Mar. 31, 2020); Malam v. Adducci, No. 20-10829, 2020 WL
               1672662 (E.D. Mich. Apr. 5, 2020); while many others have found
               that, where the jail takes adequate precautions in light of a given
               petitioner’s medical history, no such relief is warranted. See, e.g.,
               Dawson v. Asher, No. 20-409, 2020 WL 1304557 (W.D. Wa. Mar.
               19, 2020) (rejecting TRO request because detainees could not
               succeed on merits of request for relief without at least showing
               concrete likelihood of actual injury as opposed to mere speculation
               in light of the legitimate governmental interest in detaining aliens
               throughout removal proceedings); Sacal-Micha v. Longoria, No.
               20-37, 2020 WL 1518861 (S.D. Tex. Mar. 27, 2020) (rejecting
               habeas TRO based on medical conditions of confinement claim as
               that claim normally must be brought under § 1983, and in any event
               such a claim is not likely to succeed in the absence of a showing of
               deliberate indifference to the detainees medical needs); Lopez v.
Case 2:20-cv-04661-SDW Document 10 Filed 06/02/20 Page 5 of 9 PageID: 470



          Lowe, No. 20-563, 2020 WL 1689874 (M.D. Pa. Apr. 7, 2020)
          (denying request for TRO by habeas petitioner as he could not
          establish deliberate indifference to his medical needs).

                   Turning first to the issue of Petitioner’s medical needs, for
          an immigration detainee to make out a claim for relief based on a
          jail official’s insufficient treatment or deliberate indifference to his
          medical needs under the Due Process Clause, he must show both
          that he is subject to a sufficiently serious medical need, and that jail
          officials have been deliberately indifferent to that need. See, e.g.,
          Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 581-82 (3d
          Cir. 2003); Parkell v. Morgan, 682 F. App’x 155, 159-60 (3d Cir.
          2017); King v. Cnty. of Gloucester, 302 F. App’x 92, 96 (3d Cir.
          2008). Even assuming that [the threat of] COVID-19 in and of itself
          is a sufficiently serious need, or that Petitioner’s [asthma] is
          sufficiently serious to oblige the jail to take action to alleviate the
          risk presented by the virus, success on such a claim would still
          require Petitioner to show that officials at the jail were deliberately
          indifferent to that need – i.e. that Respondents “kn[e]w of and
          disregard[ed] an excessive risk to inmate health or safety.” Natale,
          318 F.3d at 582 (quoting Farmer v. Brennan, 511 U.S. 825, 837
          (1994)). This requires that the [respondent] was “both [] aware of
          facts from which the inference could be drawn that a substantial risk
          of serious harm exists and . . . dr[e]w th[at] inference.” Id. Where
          some treatment or proscriptive action designed to alleviate the
          medical need has been provided and the dispute is over the adequacy
          of the treatment or preventative steps taken, federal courts “are
          generally reluctant to second guess medical judgments and to
          constitutionalize claims which sound in state tort law.’” Everett v.
          Nort, 547 F. App’x 117, 121 (3d Cir. 2013) (quoting United States
          ex rel. Walker v. Fayette Cnty., 599 F.2d 573, 575 n. 2 (3d Cir.
          1979)).       Neither a detainee’s subjective dissatisfaction or
          disagreement with the professional judgment of medical staff as to
          how best to deal with a medical issue are normally sufficient to
          establish deliberate indifference. Hairston v. Director Bureau of
          Prisons, 563 F. App’x 893, 895 (3d Cir. 2014); White v. Napolean,
          897 F.2d 103, 110 (3d Cir. 1990); Andrews v. Camden Cnty., 95 F.
          Supp. 2d 217, 228 (D.N.J. 2000).

          ....

                  . . . A claim challenging conditions [of confinement] under
          the Due Process Clause [under the theory that those conditions
          amount to punishment in the absence of a supporting conviction in
          turn] has both a subjective and objective component – the objective
          component requiring a showing that the deprivation involved in the
  Case 2:20-cv-04661-SDW Document 10 Filed 06/02/20 Page 6 of 9 PageID: 471



                conditions was sufficiently serious, and the subjective component
                requiring that jail officials act with a sufficiently culpable mind.
                [Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007) (citing Bell v.
                Wolfish, 441 U.S. 520, 535-36 (1979))]. The subjective component
                can be established by showing an express intent to punish; or by
                showing that the conditions in question were arbitrary, purposeless,
                or excessive in relation to the ascribed governmental objective. Id.
                Conditions which are reasonably related to a legitimate government
                interest and which are not excessive in relationship to that interest
                will therefore not support a claim in the absence of a showing of an
                express intent to punish. Id. at 67-69. . . . [I]mmigration detention
                is clearly reasonably related to a legitimate government interest –
                the Government’s interest in securing those subject to removal
                proceedings pending the conclusion of those proceedings in order to
                ensure they do not abscond and that they attend those proceedings
                while also ensuring they are not a danger to the community in the
                meantime. See, Dawson, 2020 WL 1304557 at *2; see also
                Jennings, 138 S. Ct. at 836; Demore v. Kim, 538 U.S. 510, 523
                (2003); Zadvydas, 533 U.S. at 690-91.

        Turning first to Petitioner’s conditions of confinement, it is clear that the Government has

a legitimate interest in securing aliens to ensure their compliance with removal proceedings and,

ultimately, their removal from the United States. Jennings, 138 S. Ct. at 836, 844; Zadvydas, 533

U.S. at 690-91. This interest is especially strong where in this case as an immigration judge

specifically found that Petitioner was a flight risk and in turn ordered Petitioner removed. As

Petitioner has not shown an express intent to punish on the part of the detention facility or its staff,

he can only succeed on his conditions of confinement claim by showing that the conditions applied

to him in immigration detention are arbitrary, purposeless, or excessive in relation to the

Government’s interest in detaining him.

        Having reviewed the record of this matter, it is clear that the conditions to which Petitioner

is subject are neither arbitrary, purposeless, nor excessive in relation to that interest. As this Court

recently recounted in a companion case involving the same detention facility and in which an

essentially identical certification was submitted by the medical professional responsible for
  Case 2:20-cv-04661-SDW Document 10 Filed 06/02/20 Page 7 of 9 PageID: 472



overseeing the Elizabeth Contract Detention Facility’s response to COVID-19 (see Document 9

attached to ECF No. 5),

               Since March 2020, the facility has taken considerable concrete steps
               to mitigate and alleviate the risk posed to detainees by the COVID-
               19 pandemic. Specifically, the facility, which is currently operating
               below fifty percent capacity to ensure adequate space for social
               distancing, is following CDC guidelines for detention facilities in
               relation to testing and preventative action. This includes screening
               each detainee for disabilities, health issues, and any signs of fever
               or respiratory illness as well as potential prior exposure to COVID-
               19 when they first arrive at the facility; the isolation, testing, and
               treatment of those detainees who have symptoms of COVID-19; the
               transfer of those presenting severe symptoms to local hospitals for
               treatment; the placement of those who are asymptomatic but have
               been exposed to infected individuals in separate, cohorted units
               where they receive daily temperature and symptom monitoring for
               at least fourteen days; and COVID-19 testing for those who show
               known symptoms of the virus. Additionally, the facility has
               increased the frequency of cleaning and sanitization; provided
               additional soap for detainee use; has supplied both soap and hand
               sanitizer to the medical clinic, provided COVID-19 related
               education to inmates and staff; purchased and provided all detainees
               with masks; limited or eliminated entry into the facility of non-
               essential personnel, volunteers, and visitors; implemented
               temperature screening for all staff and vendors entering the facility;
               and taken steps to ensure detainees remain six feet apart including
               during meals and during bunk time. Taken in the aggregate, these
               actions clearly indicate that the facility has taken considerable steps
               to protect its detainee population, and as a result of these steps, the
               conditions under which Petitioner is confined are clearly reasonably
               related to the Government’s clear interest in detaining him pending
               the outcome of his removal proceedings. These conditions are
               neither purposeless nor arbitrary – they are directly tailored to
               address the threat posed by COVID-19 and to protect detainees such
               as Petitioner from the virus to the extent reasonably possible in a
               civil detention setting.

Leocadio L.L. v. Tsoukaris, No. 20-4605, 2020 WL 2764819, at *4 (D.N.J. May 28, 2020) (record

citations omitted). As it is clear that the conditions under which Petitioner is detained are neither

purposeless or arbitrary and have been refined and tailored towards mitigating the threat of

COVID-19, Petitioner has failed to show that the conditions under which he is housed are
  Case 2:20-cv-04661-SDW Document 10 Filed 06/02/20 Page 8 of 9 PageID: 473



excessive, arbitrary, or purposeless, and his conditions of confinement claim thus fails to set forth

a cognizable basis for habeas relief. Jorge V.S., 2020 WL 1921936 at *2-4.

        Petitioner’s deliberate indifference to medical needs claim fares no better as a basis for

habeas relief. Here, Petitioner’s medical records indicate that he has been seen by medical staff

each time he has reported an issue, that he received evaluations where appropriate, and that when

his vital signs indicated blood pressure issues, he was placed on periodic monitoring. Petitioner’s

records further indicate that he has been provided medication where appropriate to help him deal

with his reported pain. Even in the instance in which Petitioner claims he was accused of falsifying

symptoms, Petitioner has indicated that he received a medical evaluation and pain medication

when his discomfort did not result in positive indicators of a treatable issue. Given these actions

by medical staff, Petitioner has failed to show that the facility and its staff have recklessly

disregarded a known risk of harm to his health or safety – instead the record indicates that medical

staff have consistently sought to treat and resolve his reported issues and symptoms, and have been

directly monitoring his blood pressure issues. In light of the steps taken by medical professionals

at the facility to aid Petitioner when he reported issues, and the numerous steps taken to alleviate

the potential threat of COVID-19, Petitioner has failed to show that medical staff acted with

deliberate indifference. Petitioner’s medical claim therefore fails to serve as a cognizable basis for

habeas relief. Jorge V.S., 2020 WL 1921936 at *2-4. As Petitioner has failed to show that he has

either been exposed to punitive conditions or that the facility and its staff have been deliberately

indifferent to his medical needs, Petitioner’s habeas petition fails to state a valid basis for habeas

relief, and his petition is therefore denied. Petitioner’s motion seeking a temporary restraining

order is in turn denied as moot in light of the denial of his petition. In light of the privacy interests

Petitioner has in keeping his medical records from public view and the fact that immigration habeas
  Case 2:20-cv-04661-SDW Document 10 Filed 06/02/20 Page 9 of 9 PageID: 474



matters are in any event normally not available for public access, and given the Government’s

decision not to oppose the motion, Petitioner’s motion to seal his medical records (ECF No. 9) is

granted.



III. CONCLUSION

       For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DENIED

WITHOUT PREJUDICE, his motion seeking a temporary restraining order (ECF No. 3) is

DENIED as moot in light of the denial of his habeas petition, and his motion to seal his medical

records (ECF No. 9) is GRANTED. An appropriate order follows.




Dated: June 2, 2020                                 s/ Susan D. Wigenton
                                                    Hon. Susan D. Wigenton,
                                                    United States District Judge
